Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Although the applicants’ representative, Jonathan A. Thomas, elects with traverse Group I, Claims 1-8, while withdrawing Groups II & III, Claims 9-20, on 1/18/22, the three Groups are rejoined for allowance because of similar limitations of the reasons for allowance.
All the prior art, on record from the IDS and cited References, do not teach or fairly suggest all of the limitations of the claimed invention:
including a system to insert wire contact into a target hole of a connector, in regard to claim 1, with the limitations of a robot having an end-effector, wherein the end-effector comprises a wire gripper and at least two image capture devices secured to the end-effector, to identify, based on force measurements, if the wire contact is inside the target hole of the connector, and to identify, based on movement of the wire contact the predetermined additional amount more, if alignment is correct from force feedback at the wire gripper;
including a method to align and insert a wire contact into a target hole of a connector, in regard to claim 9, with the limitations of obtaining captured images, from at least two image capture devices attached to an end-effector of a robot, of a wire gripper of the end-effector, to identify, based on force measurements, if the wire contact is 
including a computer program product for aligning and inserting a wire contact into a target hole defined by a connector, in regard to claim 17, with the limitations to obtain captured images from at least two image capture devices attached to an end-effector of a robot, of a wire gripper of the end-effector, to identify, based on force measurements, if the wire contact is inside the target hole of the connector, and to identify, based on movement of the wire contact the predetermined additional amount more, if alignment is correct from force feedback at the wire gripper. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 






/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
February 9, 2022